Citation Nr: 1235986	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, as a result of exposure to ionizing radiation, chemicals, and/or Agent Orange.

2.  Entitlement to service connection for coronary artery disease (CAD) as a result of exposure to ionizing radiation, chemicals and/or Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran testified before the undersigned Veterans Law Judge in May 2008.  A transcript of the hearing is of record.  

This case was previously before the Board in April 2010, when the claims were remanded for further evidentiary and procedural development.  The RO was instructed to obtain the Veteran's Social Security Administration (SSA) records.  The Board concludes that the development set forth in the April 2010 Remand has been accomplished and therefore finds that it may proceed with a decision at this time.

The Board notes that following the most recent December 2011 Supplemental Statement of the Case, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  Waiver of RO jurisdiction of such evidence was provided.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era; and, he has not presented any credible evidence of in-service exposure to herbicides, ionizing radiation, or other chemicals in service.

2.  The competent medical evidence of record fails to establish that diabetes mellitus, type 2, manifested in service or many years thereafter or is etiologically related to the Veteran's active service.

3.  The competent medical evidence of record fails to establish that CAD, manifested in service or many years thereafter or is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).

2.  CAD was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Before addressing the merits of the issue of entitlement to service connection for diabetes mellitus and CAD, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March 2004 and September 2004 of the criteria for establishing service connection for his diabetes mellitus and CAD claims, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the March 2006 notice, the matters were readjudicated in a March 2006 statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).   

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and personnel records have been obtained and associated with the claims file.  The Veteran's VA and private treatment records are also of record.  Records from the Social Security Administration (SSA) have been associated with the claims file and reviewed.  His Virtual VA file has been review as well. 

The Board has considered the Veteran's numerous requests to do more research into the chemicals he was possibly exposed to during service.  Although the Veteran insists that he was exposed to various chemicals while on detail at Indian Springs Air Force Base and also the Mercury Test Site, a review of his personnel records only confirms that he was stationed at Fort Nellis.  Moreover, inquires to the National Personnel Records Center has reflected no record of exposure to herbicides.  See March 2006 Request.  An April 2005 Inquiry to the U.S. Department of Energy regarding radiation exposure history similarly reflects that there are no dosimetry records for the Veteran.  Additionally, a 2006 Freedom of Information Act response from the Chief Environmental Management Flight at Fort Nellis Air Force Base in Nevada reflects that after reviewing Environmental Restoration Program (ERP) records for information regarding contamination asserted by the Veteran there is no mention in the records of chemical releases from aircraft.  Records supporting these findings were sent to the Veteran.  

The Board notes that the Veteran has failed to provide any credible evidence with respect to chemical, radiation, or herbicide exposure, and inasmuch as VA has made unsuccessful attempts to obtain official records of any exposure for Agent Orange, chemicals, or radiation, a request for additional records would be tantamount to a fishing expedition. VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim). Indeed, further development would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546.  Therefore, the Board concludes that the request for additional information regarding any potential chemical exposure is not warranted. 

Discussion of the Veteran's May 2008 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for diabetes mellitus and CAD were identified as issues at the hearing.  Sources of evidence relevant in this regard were identified during this process.  Based on information received at the hearing, the claims were remanded to obtain outstanding SSA records.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, the Board acknowledges that a VA medical examination and opinion were not provided with respect to his claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand an issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

The Board concludes an examination is not needed with respect to these issues.  First, the Veteran's January 1969 separation examination reflected a normal clinical evaluation of his heart and vascular system, endocrine system, and genitourinary systems.  Coronary artery disease was first mentioned in a treatment record in February 1994, over 25 years following separation from service.  Diabetes Mellitus was first mentioned in August 2002, over 30 years following separation from service.  He also testified that he first started having problems with his heart around 1978 and diabetes around 2003.  See BVA Hearing Transcript (T.) at 6.  Further, although the Veteran asserts that he was exposed to herbicides, chemicals and radiation in service, the evidence weighs against the Veteran's contentions of this exposure.  Given the absence of evidence of chronic manifestations of heart problems or diabetes mellitus for decades following separation from service, and no competent evidence of a nexus between service and his claims, a remand for a VA examination is simply not warranted.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran asserts that his currently-diagnosed diabetes mellitus and coronary artery disease are related to in-service exposure to herbicides, ionizing radiation, and/or chemicals while stationed at Fort Nellis Air Force Base.  In various statements throughout the claims file, he contends that the exposure occurred while detailed on work assignments at Indian Spring Air Force Base and the Mercury Test Site.  He indicates that chemicals were released from aircraft at these details.  He additionally alleges in various statements his belief that he was exposed to napalm while on these work details.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will initially discuss the Veteran's contentions of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, type 2 diabetes mellitus and coronary artery disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied.  38 C.F.R. § 3.309(e).  The record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam era.  Further, while the Veteran asserts that he was exposed to Agent Orange while serving in the United States during the Vietnam era, he has provided no credible evidence to support his contention.  To that end, inquiries made with the Service Department (National Personnel Records Center (NPRC)) in March 2004 and March 2006 both yielded negative results.  The NPRC reported on both occasions that there is no record that the Veteran had been exposed to herbicides.  As the evidence weighs against the Veteran's contentions that he was exposed to herbicides, there can be no basis to grant service connection based on presumption of exposure to herbicides.  

The Veteran also claims exposure to radiation.  Although presumptive service connection may be warranted under certain circumstances, the Veteran has not claimed, and there is no other evidence, that the Veteran had been diagnosed as having a radiogenic disease as defined by 38 C.F.R. § 3.311. 38 C.F.R. § 3.311 provides a list of radiogenic diseases, and the claimed disabilities are not among the diseases listed.

There is another presumption of service connection for radiation-exposed veterans found in 38 C.F.R. § 3.309(d).  If a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. § 3.309.

Initially, the Board notes that the diseases listed in 38 C.F.R. § 3.309(d)(2) include certain cancers, leukemia, multiple myeloma, lymphomas, and bronchiolo-alveolar carcinoma.  None of the Veteran's claimed disabilities are included in this list.  The presumptions found in 38 C.F.R. § 3.309(d) are thereby not for consideration.  

In addition, the presumptions in 38 C.F.R. § 3.309(d) are only available for radiation-exposed veterans.  A 'radiation- exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

'Radiation-risk activity' is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska; or, certain circumstances, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. § 7384l(14)).  See 38 C.F.R. § 3.309(d)(ii).

The evidence does not show that the Veteran participated in any of the above radiation-risk activities.  Moreover, as noted above, an April 2005 Inquiry to the U.S. Department of Energy (DoE) regarding radiation exposure history reflects that there are no dosimetry records for the Veteran.  The Board acknowledges the Veteran's assertion that was issued a radiation badge due to his work in contaminated environments.  However, the fact remains that his service records make no reference to being issued such a badge or working in an environment that posed a risk for radiation exposure.  Emphasis is again placed on the U.S. DoE's finding that there are no dosimetry records for the Veteran.  As the Veteran did not participate in a radiation-risk activity as defined by regulation, he is not a radiation-exposed veteran and the presumptive provisions of section 1112(c) and 38 C.F.R. § 3.309(d) are not available in this case.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities, such as arteriosclerosis, hypertension, and/or diabetes mellitus become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  None of the claimed disabilities manifested in the first year after separation from a period of service.  Indeed, as already noted, there is no evidence of a heart disorder until 1994 and diabetes mellitus until 2002.

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorders and any other incident of active service.   

The Veteran's service treatment records do not reflect complaints or treatment related to diabetes mellitus or CAD.  A January 1969 separation examination reflected normal clinical evaluations of all evaluated body parts and systems, except with respect to a fractured nose, tonsillectomy and fractured left wrist.  In a report of medical history completed at that time, he denied all illnesses, except those related to his eyes, ear, nose and throat, and a history of broken bones.  The record is also silent with respect to the Veteran's being seen for chemical burns, radiation sickness, or any other type of exposure to toxic or vesicant agents.. 

Post-service evidence does not reflect symptomatology associated with his diabetes mellitus until August 2002 or CAD until February 1994, over 25 years following separation from service.  As noted above, the Veteran testified at his May 2008 BVA Hearing that he first started having problems with his heart around 1978 and diabetes around 2003.  See BVA Hearing T. at 6.  Such negates any presumption of service connection provided under 38 C.F.R. §§ 3.307 and 3.309.  

In short, the evidence fails to establish the onset of diabetes mellitus or CAD in service or for many years thereafter.  There is also no evidence of continuity of symptomatology.  The Veteran does not argue to the contrary.  Rather, he focuses his argument on his belief that his diabetes mellitus and CAD were caused by his exposure to unknown toxic chemicals in service. 

However, as noted above, a review of the evidence does not reflect that the Veteran was exposed to chemicals in service.  A 2006 Freedom of Information Act response from the Chief Environmental Management Flight at Fort Nellis Air Force Base in Nevada noted that Environmental Restoration Program (ERP) records made no mention of chemical releases from aircraft.  Records supporting these findings were sent to the Veteran.  Additionally, the Board notes that the Veteran has asserted his various chemical exposures occurred while detailed at Indian Springs Air Force Base and the Mercury Test Site.  However, a review of the Veteran's personnel records does not confirm the Veteran performed duties at either of these other facilities.  Moreover, while he has alleged exposure to napalm, he has not provided proof in any form, other than his own unsubstantiated statements of this exposure.

In support of his allegations that he was exposed to chemicals in service, the Veteran has testified that his son was born shortly after his exposure and he now suffers from diabetes mellitus, type I, a disease not common in his family.  See BVA Hearing T. at 9.  He argues that his son's diagnosis of diabetes mellitus, type I, in and of itself, establishes that he incurred to type of exposure while in service.  No medical evidence has been proffered to support this theory.  Moreover, due to the medical complexity of this question, the Veteran's opinion is found to lack competency.  

Further, notwithstanding the negative development received from various government and military office, the Board finds the Veteran's assertion of being exposed to Agent Orange, radiation, and/or unidentified chemicals to be questionable.  Notably, prior to making his claim for service connection, the Veteran made no allegation regarding these alleged exposures.  For example, when he was evaluated for his heart condition in June 2003, the Veteran outlined his history of smoking as well as his habits pertaining to drinking caffeine products and family history for various diseases.  There are simply no references to the Veteran's claimed exposures in any of his private treatment records dating back since 1994.  Had he had the exposures that he claims, it seems only logical that he would have reported such in the process of being treated.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997)  (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In weighing credibility, factors for consideration include a showing of self-interest, inconsistency with other evidence of record, facial implausibility, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999).  The Veteran is not credible primarily as a result of two of these factors.

The Board also finds that the weight of the competent evidence does not attribute the Veteran's diabetes mellitus or CAD to service including chemical exposure, despite his contentions to the contrary.  No medical professional has established a relationship between these disorders and active duty.  The Board has considered a December 2011 private medical record which reflects a of "exposure to several toxins per patient while in the service."  Such seems to be more of statement of alleged fact rather than a diagnosis.  And, in that regard, the Board notes that it may find a medical opinion to lack probative value where it relies on a history provided by the Veteran that lacks credibility, as is the case herein.  Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005).  Since the Veteran's allegations of exposure to chemicals in service are deemed incredible, the private doctor's diagnosis of chemical based on this history lacks any probative value.  Indeed, the examiner did not attribute any disease or disability to this alleged exposure nor did he point to any signs or symptoms that led him to conclude that the Veteran suffers from the chronic residuals of the chemical exposure.  

The Federal Circuit has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Here, the Board finds that the Veteran is competent to report symptoms as they come to him through his senses.  He can state he experiences chest symptoms.  However, the Veteran is not competent to provide testimony regarding the etiology of his CAD or diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  Because CAD or diabetes mellitus are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Emphasis is placed on the fact that the Veteran has not provided any credible evidence supporting his contentions that he was exposed to chemicals in service, to include napalm.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for diabetes mellitus or CAD, and there is no doubt to be otherwise resolved. As such, the appeal is denied.


ORDER

Service connection for diabetes mellitus, type 2, as a result of exposure to ionizing radiation, chemicals, and/or Agent Orange is denied.

Service connection for CAD as a result of exposure to ionizing radiation, chemicals and/or Agent Orange is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


